court expressly ordered additional briefing on the remaining claims and
                    the order is not final and appealable. NRAP 4. Appellant may appeal
                    from a final judgment resolving all his postconviction claims. Accordingly,
                    we lack jurisdiction over this appeal and we
                                ORDER this appeal DISMISSED.




                                                                                      J.
                                                       Cherry



                    cc: Hon. Lynne K. Simons, District Judge
                         Law Offices of Lyn E. Beggs, PLLC
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                         2
(CI) I947A    er.